Citation Nr: 0735443	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, secondary to exposure to herbicides.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1976.  The appellant is the veteran's widow.  This appeal 
arises from a January 2004 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs.  

In December 2002, the RO granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability rating.  In February 2003, the veteran filed a 
notice of disagreement to the initial rating assigned.  
Therefore, the claim was pending at the time of the veteran's 
death in July 2003, and in the appellant's August 2003 claim, 
she filed for accrued benefits.  Therefore, entitlement to 
accrued benefits is referred to the RO for appropriate 
action.


REMAND

In a January 2004 statement, the veteran noted that he was 
tested for Agent Orange exposure at the Biloxi VAMC.  Those 
records have not been associated with the claim's file.  
Additionally, in March 2006, the RO requested a report of 
findings and diagnosis from Dr. Beeker, one of the veteran's 
private physicians.  Dr. Beeker responded that the veteran's 
non-Hodgkin's lymphoma was related to his exposure to 
herbicides and eventually caused the veteran's death.  On 
remand, the veteran's complete medical records from Dr. 
Beeker should be obtained. 



Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's records from the 
Biloxi VAMC and associate them with the 
claim's file.  If no records can be 
found, such notation should be made.

2.  Obtain from the appellant an updated 
Authorization and Consent form for Dr. 
Beeker and request the veteran's records.  
If no records can be found, such notation 
should be made.

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

					(CONTINUED ON NEXT PAGE)	





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



